EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	Examiner Uyeno who was previously examining the application is no longer examining, therefore, the application has been transferred to Examiner Cathy Worley, Primary Examiner Art Unit 1662; phone: (571) 272-8784.

Amendments
	The amendments received on May 17, 2022, have been entered, and they bring the application very close to condition for allowance.  Examiner’s Amendments (see below) bring the application to allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianyue Zhang on July 13, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

(Currently Amended) An expression vector for the stable production of a whole recombinant antibody in a cereal endosperm, wherein said expression vector is a single vector comprising:
an expression cassette for the light polypeptide chain (L) of the antibody,
an expression cassette for the heavy polypeptide chain (H) of the antibody,
wherein said expression cassette for the light polypeptide chain (L) and the expression cassette for the heavy polypeptide chain (H):
are operatively linked inside a DNA segment that is inserted integrally into the genome of a plant;
are each provided with the following regulatory elements of gene expression:
an endosperm-specific promoter of natural or artificial origin,
a 5’-UTR comprising the nucleotide sequence of 
a signal peptide of natural or artificial origin to target 
a 3’-UTR of natural or artificial origin,
wherein the regulatory elements of gene expression i), ii), iii) and v) are identical between said expression cassettes of the light polypeptide chain (L) and the heavy polypeptide chain (H).

(Currently Amended) The expression vector of claim 2, wherein said endosperm-specific promoter of natural or artificial origin is the promoter of the gene for rice glutelin 4 (GluB-4) comprising the nucleotide sequence of SEQ ID NO: 2

(Currently Amended) The expression vector of claim 2, wherein the nucleotide sequence encoding [[of]] the signal peptide comprises the nucleotide sequence of 

(Currently Amended) The expression vector of claim 2, wherein said 3’-UTR is the NOS terminator comprising the sequence of

(Currently Amended) The expression vector of claim 2, wherein the nucleotide sequences encoding the mature form of the light polypeptide chain (L) of the antibody Rituximab or heavy polypeptide chain (H) of the antibody Rituximab comprise the nucleotide sequences of 

(Currently Amended) The expression vector of claim 1, wherein said vector further comprises an expression cassette encoding a selectable marker that functions in 

(Currently Amended) The expression vector of claim 1, wherein said vector comprises an expression cassette for selection of transformed cereal cells comprising:
a consitutive promoter of natural or artificial origin,
a coding for the selectable 
a terminator of natural or artificial origin suitable for a plant expression system.

15.	(Canceled)

16.	(Currently Amended) A method for the stable production of a whole recombinant antibody in a cereal endosperm, said method comprising:

industrial processing of the transformed cereal plant seed of claim 14, and 
extraction and purification of the antibody

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments received on May 17, 2022, address all the rejections of record, and the Examiner’s Amendments clean up all remaining issues.  The prior art does not teach or fairly suggest the 5’ UTR of SEQ ID NO: 3, therefore, the claimed expression vector is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662